Bho . bs

AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) Page 1 of 1 Z ,

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE

¥. (For Offenses Committed On or After November t, 1987)
Alberto Pacheco-Ramirez Case Number: 3:19-mj-24723

Emerson Wheat
Defendant's Afforney

 

REGISTRATION NO. 93440298 . FF j is E D

THE DEFENDANT: | DEC 27 2019
pleaded guilty to count(s) 1 of Complaint

 

 

CLERICS DISTRICT COURT——1—

 

 

 

 

 

 

LI was found guilty to count(s) SOUTHERN DISTRICT OF CALIFORNIA]
after a plea of not guilty. BY B
' Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor)..: oO 1

Li The defendant has been found not guilty on count(s) |

LI] Count(s) . dismissed on the motion of the United States.

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

ee SERVED oO _ days
& Assessment: $10 MITTED X Fine: WAIVED - |

Court recommends USMS, ICE or DHS or other arresting agency return all property and all docgum ments i in
defendant's possession at the time of arrest upon their deportation or removal. Ga tn wa sc 4 “y 0
Yi Yat {e uy \ a
\ Court epic ess fe pe { be deported/removed with relative, charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special-assessments
imposed by this judgment are fully paid. If ordered to pay-restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances,

Friday, December 27, 2019
Date of Imposition of Sentence

a ae —

won Mitt ON [-~

rrr

DUSM " HONORABLE MITCHELL D, DEMBIN
UNITED STATES MAGISTRATE JUDGE

Clerk’s Office Copy So | 3:19-mj-24723

 

 
